Case 3:20-cv-01372-TAD-KDM Document 55 Filed 02/05/21 Page 1 of 2 PageID #: 334



                       UN ITED S TATES D IS TR IC T C OUR T
                  FOR THE WES TER N D IS TR IC T O F LO U IS IANA
                              M ONR OE D IV IS IO N

  AARON LARRY BOWMAN.                               NO. 3:20-01372
                    Plaintiff
                 v.                                 JUDGE DOUGHTY
  OUACHITA PARISH SHERIFF’S OFFICE,
  ET AL                                             MAG. JUDGE HAYES
                     Defendants



         OPPOSITION TO MOTION TO AMEND AND MOTION TO REMAND
           BY MONROE POLICE DEPARTMENT AND CITY OF MONROE

        Plaintiff, Aaron Bowman, filed a motion to amend his complaint to eliminate his claims

 under 42 U.S.C § 1983, [Doc. 47], and, following amendment, to have this matter remanded to

 state court, [Doc. 48]. The Monroe Police Department and City of Monroe oppose the motions and

 adopt the oppositions of the Board of Supervisors for the University of Louisiana System, [Doc.

 53], and the Louisiana Department of Public Safety & Corrections, [Doc. 54], as their own. The

 same legal and factual arguments in support of denying the motions to amend and remand raised

 by those parties apply with equal force to the Monroe Police Department and City of Monroe.

                                                    City of Monroe
                                                    Legal Department – Civil Division
                                                    P.O. Box 123 (71210)
                                                    400 Lea Joyner Memorial Expressway
                                                    Monroe, Louisiana 71201
                                                    Tel: (318) 329-2240
                                                    Fax: (318) 329-3427
                                                    brandon.creekbaum@ci.monroe.la.us

                                                    BY: /s/ Brandon W. Creekbaum
                                                            Brandon W. Creekbaum
                                                            Louisiana Bar Roll No. 33791
                                                    Attorney for the City and MPD
Case 3:20-cv-01372-TAD-KDM Document 55 Filed 02/05/21 Page 2 of 2 PageID #: 335




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was filed electronically with the

 Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of record

 by operation of the court’s electronic filing system.


                                               BY:       /s/ Brandon W. Creekbaum
                                                                Brandon W. Creekbaum
